IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

SKYLER COBURN,                            NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
       Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D14-3741

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 14, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Skyler Coburn, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Samuel Steinberg, Assistant Attorney
General, Tallahassee, for Respondent.


PER CURIAM.

       The petition seeking a belated appeal of the judgment and sentence rendered on

March 26, 2014, in Clay County Circuit Court case number 2012-CF-001991 is

granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the

clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for

the appointment of counsel at public expense, the lower tribunal is directed to appoint

counsel to represent him in the belated appeal authorized by this opinion.

PADOVANO, WETHERELL, and SWANSON, JJ., CONCUR.